DETAILED ACTION
	The following is a response to the amendment filed 4/28/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 3/23/22 has been considered.
Response to Amendment
	Claims 1 and 2 are pending in the application.
	-The 112(b) has been withdrawn due to applicant amending claim 2 accordingly.
	-Note: the examiner acknowledges the term “section” being amended to the “main, range and splitter” limitations as recited. The examiner finds that at least Figure 59 and the description pertaining to the figure covers the scope of the term “section” being added (912, 914, 916 and 908 are shown as different and/or separate components). 
Response to Arguments
-Applicant’s arguments with respect to the Miller art in combination with the Richards art teaching away from the claimed invention have been fully considered and are persuasive.  In particular, the Miller art in combination with the Richard art would lack positioning the splitter in a selected gear position based on a determined shutdown occurring if the Miller art teaches to maintain the neutral position regardless of aggregate start or stop. And combining with the Richard art would teach away from what the Miller art is teaching making the combination not operable. The 103 rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method for powering down a transmission by determining engine shutdown event occurrence and enforcing a main box and range neutral position, engaging a pneumatic clutch and further in order, confirming at least the main box or range is neutral position and position a splitter in a selected gear engaged position and in combination with the limitations as written in claim 1.
-(as to claim 2) a method for powering down a transmission by determining engine shutdown event occurrence and enforcing a main box and range neutral position, engaging a pneumatic clutch and further in order, confirming at least the main box or range is neutral position and position a splitter in a selected gear engaged position, providing an engine engagement disable command and stopping the command based on at least one determination selected from determining two active independent neutral indications, determining at least one active neutral indication and at least one parking or service brake engagement and determining at least one active indication and determining the vehicle is moving and in combination with the limitations as written in claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2001254813A IDS cited art discloses a transmission having a main, range and splitter section wherein the splitter is positioned to gear for engine start up and remains positioned in neutral during engine shutdown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 5, 2022